   Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 1 of 10
                                                                    1


                    UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ARIZONA

                           _________________

United States of America,      )
                               )     CR-20-00634-DWL-1
               Plaintiff,      )
                               )     Phoenix, Arizona
         vs.                   )     July 23, 2020
                               )     12:40 P.M.
Jill Marie Jones,              )
                               )
               Defendant.      )
_______________________________)


 BEFORE:   THE HONORABLE JOHN Z. BOYLE, MAGISTRATE JUDGE



                     TRANSCRIPT OF PROCEEDINGS

                         INITIAL APPEARANCE

 APPEARANCES:

 For the Government:
             U.S. Attorney's Office
             By: LISA JENNIS , ESQ.
             40 North Central Avenue, Suite 1800
             Phoenix, AZ 85004

 For the Defendant Jill Marie Jones:
             Federal Public Defender's Office
             By: JAMI SUZANNE JOHNSON, ESQ.
             850 West Adams Street, Suite 201
             Phoenix, AZ 85007

 Transcriptionist:
 Barbara H. Stockford
 Sandra Day O'Connor U.S. Courthouse, Suite 312
 401 West Washington Street, Spc. 39
 Phoenix, Arizona 85003-2151
 (602) 322-7247

 Proceedings Recorded by Electronic Sound Recording
 Transcript Produced by Transcriptionist
                    UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 2 of 10
                                                                           2


 1            THE COURTROOM DEPUTY:       Case No. 20-8217 MJ.     USA

 2   versus Jill Marie Jones.     On for initial appearance.

 3            MS. JENNIS:     Good afternoon, Your Honor.      Lisa Jennis

 4   for the United States.

 5            THE COURT:     Good afternoon.

 6            MS. JOHNSON:     Good afternoon, Your Honor.

 7   Jami Johnson awaiting possible appointment for Jill Marie Jones

 8   who is not present but who is appearing via video link to the

 9   jail where she is in custody.

10            THE COURT:     All right.     Ms. Jones, good afternoon.

11   This is Judge Boyle.     Can you see me and hear me?

12            THE DEFENDANT:     I can.

13            THE COURT:     All right.     We're here for your initial

14   appearance.   A criminal complaint has been filed charging you

15   with one felony offense.     You are advised of your right to

16   remain silent.    Any statements you make about your case could

17   be used against you in the future.        You also have the right to

18   have counsel represent you.        I'm appointing Ms. Johnson.      She

19   will be your attorney as your case goes forward.

20            Do you understand all of that so far?

21            THE DEFENDANT:     Yes.

22            THE COURT:     Is the government seeking detention?

23            MS. JENNIS:     Yes, sir.

24            THE COURT:     Ms. Johnson, did you review the complaint

25   with Ms. Jones?    And how do you wish to proceed?
                        UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 3 of 10
                                                                             3


 1              MS. JOHNSON:     Your Honor, I did not.    As the Court is

 2   aware, we are given one 15-minute phone call with our clients.

 3   My phone call was scheduled for 10:00 in the morning.           As of

 4   10:00, I had not received a copy of the complaint.         I received

 5   it via email from Ms. Jennis maybe half an hour ago, 45 minutes

 6   ago.   I haven't even read the whole thing myself.

 7              THE COURT:     Fine.   How do you wish to proceed?      Do you

 8   want to try -- well, let me check first of all.

 9              (The Court and courtroom deputy confer.)

10              THE COURT:     I'm checking to see if we have time for

11   you later in the afternoon, but if your schedule is busy or you

12   won't have time to talk with her, then I can try and pick

13   another time, but the goal, obviously, is to do this as quickly

14   as you think is feasible.

15              First, what's your preference?

16              MS. JOHNSON:     Your Honor, I can make myself available

17   at any time.    The question is whether a call with the jail

18   could be set up this afternoon -- sometime before this

19   afternoon.     I don't think that's possible in my experience.

20              THE COURT:     In light of that, do you wish to have the

21   initial continued to tomorrow?        And, again, we're busy, I know.

22   But, secondly, we -- I assume there is going to be a detention

23   hearing.

24              MS. JOHNSON:     Yes, we have asked for a detention

25   hearing and I think a preliminary hearing -- it's a complaint
                        UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 4 of 10
                                                                               4


 1   and there are no grand juries; so I think we have to have a

 2   preliminary hearing as well.

 3               THE COURT:     Okay.    So here's your question.   Do you

 4   want to try and handle the -- continue the initial appearance

 5   because I think, for now, at least we can -- I could read the

 6   charge in the complaint.           I can advise the government that her

 7   Sixth Amendment rights have attached.           She has counsel.    And

 8   any other matters you wish to handle we can just set at the

 9   next hearing.     I don't know if she suffered any prejudice.             The

10   point is I would rather not have you come back multiple times,

11   have you try jamming a hearing in, and I'm not sure we have

12   time for you because I think we have about 15 hearings

13   tomorrow.

14               THE COURTROOM DEPUTY:        That's just the morning.

15               THE COURT:     That's just in the morning.     So it seems

16   like we can consolidate the remainder of this in the next

17   hearing next week.       Do you object to that?

18               MS. JOHNSON:     Your Honor, I object on a continuing

19   basis to our lack of access to our clients and our inability to

20   communicate with them about important matters in a timely

21   fashion.     I understand that this Court has limited control over

22   that, but it is prejudicial to our ability to represent our

23   clients that we continue to have these communication issues and

24   we are not given access to our clients in a timeframe that

25   works.
                         UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 5 of 10
                                                                            5


 1            I would like to have the initial appearance as soon as

 2   possible as a practical matter.      I don't know that I will get

 3   to speak with her before this weekend.       I usually am told that,

 4   with new arrests, they can only be scheduled on the weekends

 5   though the policy changes all the time.        I understand that

 6   Monday afternoon at 2:00 is a time that's available for a

 7   preliminary hearing and a detention hearing.         That may -- I may

 8   not be able to speak with her until this weekend.         I'm going to

 9   try -- also, this is a seven-page complaint -- or excuse me --

10   no, it's a 12-page complaint.      I don't know if I can read it to

11   her in the 15 minutes that we usually get for those morning

12   phone calls.

13            THE COURT:    I don't know that you would either.

14   I show the date of arrest was yesterday.        The complaint was

15   filed today.   We're handling the initial appearance at the

16   12:30 calendar.    So her case is going more quickly than we

17   might normally have and I don't mean that as a way to diminish

18   what you're saying because I'm sympathetic to this.          I'm just

19   trying to deal with it in a way that's fair to her.          I'm not

20   sure that she wants me to read the complaint to her in the

21   courtroom right now.    So let me just go through this.

22            What is our proposed court date for the next hearing,

23   for the DH, what is it?

24            THE COURTROOM DEPUTY:      It's the 27th.

25            THE COURT:    Oh, I'm sorry.     All right.    So the 27th is
                        UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 6 of 10
                                                                             6


 1   Monday.     Is that too soon for you?

 2               MS. JOHNSON:     I can be prepared if the government is

 3   prepared.

 4               THE COURT:     Is the government ready to go on Monday?

 5               MS. JENNIS:     Yes, Your Honor.    The government is

 6   prepared at any time that the defense would like to have a

 7   hearing.

 8               THE COURT:     Okay.   I think we continue the remainder

 9   of the initial appearance to Monday.           I'm not sure there's much

10   left to cover because we're setting this for the preliminary

11   hearing and the detention hearing, but I think the advisement

12   of the charge and whether you want to make any more of a

13   record, you could do that.         So, if we move this to Monday to

14   continue the initial appearance, but we also set for

15   preliminary and detention hearing, that's about as fast as you

16   could go anyway.     We can't do it tomorrow.        I don't have time.

17   So do you have a better proposal?

18               MS. JOHNSON:     No, Your Honor.    And I am working on

19   trying to get a time set up to speak with Ms. Jones.           If I'm

20   not able to speak to her before Monday, I will have to file a

21   motion to continue and I will note on the record the reasons

22   why.

23               THE COURT:     Okay.   And I'm sure your office, perhaps

24   the CJA panel as well should coordinate, list the ways that you

25   think that there are problems.         I know the Court has been
                         UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 7 of 10
                                                                             7


 1   meeting with the stakeholders in this to try and iron out these

 2   problems because I imagine they're being felt all over the

 3   country.     Nonetheless, let me turn to your client.

 4               Ms. Jones, we're talking about your case and how

 5   quickly we can handle it.        First I've advised you of your

 6   rights.     That's a straightforward matter today.        And you have

 7   counsel.     The government is aware of your rights that have

 8   attached.     There's a complaint that your attorney has not

 9   reviewed with you in detail.        That's not her fault.     She did

10   not have time or the ability to do that.         She just received the

11   paperwork shortly before this hearing.

12               You are charged with a felony offense.        Ma'am, would

13   you like me to read the charge to you or do you wish to wait to

14   talk to your attorney?

15               THE DEFENDANT:     We can wait, Your Honor.

16               THE COURT:     All right.   Ms. Johnson, I'll be happy to

17   read the charge, but, if you prefer, I could not do that given

18   the charge.

19               MS. JOHNSON:     I had information about what the charge

20   was, just not any of the -- I had just the statute.

21   I discussed that with her this morning.         So she knows what the

22   name of the charge is and that's all the information I was able

23   to provide at 10:00.

24               THE COURT:     All right.   I think that's enough for now.

25   Are you asking me to read the charge?
                         UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 8 of 10
                                                                           8


 1            MS. JOHNSON:     No, Your Honor.

 2            THE COURT:     Okay.   I think that's suitable here.

 3            Ms. Jones, you haven't asked for that either and

 4   I don't think you're prejudiced in any way.        So, ma'am, we're

 5   setting your next hearings for Monday at 2:00 p.m.         We could

 6   not handle it tomorrow anyway.      This is very quick.      Even

 7   historically this is very fast.      So Monday at 2:00 p.m. before

 8   Judge Willett.

 9            How much time have we set aside for that?         An hour?

10            THE COURTROOM DEPUTY:      (Inaudible)

11            THE COURT:     I assume an hour if you're doing a

12   preliminary hearing and a potential argument regarding

13   detention.

14            MS. JOHNSON:     Your Honor, I think that probably the

15   government will take up the bulk of the time; so maybe we

16   should ask them.

17            MS. JENNIS:     Your Honor, it's a presumption case.         So

18   I don't think that the detention hearing --

19            THE COURT:     Preliminary hearing is the question.

20            MS. JENNIS:     Preliminary hearing?     I just have one

21   witness, Your Honor.     I don't anticipate it being -- I don't

22   anticipate asking many questions.

23            THE COURT:     Judge Willett is, I think, able to handle

24   this in an hour.    So set it for an hour and, if you don't have

25   time or you're not ready, file a motion to continue.
                        UNITED STATES DISTRICT COURT
       Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 9 of 10
                                                                           9


 1            Ms. Jones, Monday at 2:00 p.m. right now is the date

 2   we're setting for your hearings and we'll also note that to be

 3   the continuation of the initial appearance regarding review of

 4   the charge with Ms. Jones.

 5            Anything else for the record?

 6            MS. JOHNSON:     No, Your Honor.

 7            THE COURT:     Okay.     From the government, anything else?

 8            MS. JENNIS:     No.     Thank you, Your Honor.

 9            THE COURT:     All right.     Thank you.   Ms. Jones, that's

10   all for today.   Monday at 2:00 is your next court date.           Thank

11   you.

12            THE DEFENDANT:        Thank you.

13               (Proceedings adjourned at 12:49 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25
                        UNITED STATES DISTRICT COURT
      Case 2:20-cr-00634-DWL Document 58 Filed 03/02/21 Page 10 of 10
                                                                        10


 1                         C E R T I F I C A T E

 2

 3            I, BARBARA H. STOCKFORD, court-approved transcriber,

 4   certify that the foregoing is a correct transcript from the

 5   official electronic sound recording of the proceedings in the

 6   above-entitled matter.

 7

 8            DATED at Phoenix, Arizona, this 2nd day of March 2021.

 9

10
                                             s/Barbara H. Stockford
11                                             Barbara H. Stockford

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                       UNITED STATES DISTRICT COURT
